Citation Nr: 0521786	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  00-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome. 

2.  Entitlement to service connection for lymphadenopathy. 

3.  Entitlement to service connection for chloracne. 

4.  Entitlement to service connection for peripheral 
neuropathy. 

5.  Entitlement to service connection for porphyria cutanea 
tarda. 

6.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

7.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  His service included time in Vietnam from March 1967 
to March 1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was remanded 
with regard to the issues of the veteran's entitlement to 
service connection for peripheral neuropathy as a residual of 
exposure to Agent Orange, service connection for porphyria 
cutanea tarda resulting from exposure to Agent Orange, and 
service connection for hypertension secondary to service-
connected PTSD.  The issues of service connection for 
peripheral neuropathy and porphyria cutanea tarda will be 
discussed in a Remand at the end of the decision below.  This 
portion of the appeal is REMANDED to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran as further action is required.

In a July 2003 decision, service connection for hypertension 
was granted.  A 10 percent disability rating was assigned, 
effective August 28, 1998.  The veteran disagreed with the 
determination in an August 2003 communication.  The veteran 
was issued a statement of the case with regard to this issue 
in April 2004 and a substantive appeal was received in May 
2004.  

The veteran has also disagreed with a March 2002 rating 
decision that increased the disability rating for his PTSD to 
70 percent, denied his claim for service connection for 
lymphadenopathy, denied his claim for service connection for 
chloracne, and referred a decision regarding a claim for 
service connection for irritable bowel syndrome.  Service 
connection for the irritable bowel syndrome was denied by a 
July 2003 rating decision.  

The Board notes that the evidence discloses that in the July 
2003 rating decision, the veteran was found to be entitled to 
a total compensation rating based on individual 
unemployability by reason of the severity of his service-
connected disabilities, those being PTSD, rated as 70 percent 
disabling, and hypertension, rated as 10 percent disabling.  
The effective date of the 100 percent rating for 
unemployability was May 17, 1999.  It was in effect until 
April 22, 2001, when the veteran was granted a temporary 
total disability rating based on hospitalization for 
psychiatric disability for service-connected psychiatric 
disability from April 22, 2001.  A grant for the 
unemployability was reestablished, effective June 1, 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  A gastrointestinal disability, claimed as irritable bowel 
syndrome, is not attributable to the veteran's active 
service, to include any exposure to Agent Orange.  

3.  Any current disability pertaining to lymphadenopathy is 
not attributable to the veteran's active service. 

4.  The evidence of record does not show a current diagnosis 
of chloracne.  

5.  The veteran's blood pressure has not, at any time before 
or after the effective date of service connection, 
approximated a predominant diastolic pressure of 110 or more, 
or a predominant systolic pressure of 200 or more.  

6.  Manifestations of the veteran's PTSD include an unkempt 
appearance, mood depression, impulse control, and problems 
being around other people.  The veteran has been given Global 
Assessment of Functioning (GAF) scores in the high 30's and 
low 40's.  

7.  The veteran's PTSD is reasonably manifested by total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disability, to include 
irritable bowel syndrome, was not incurred in or aggravated 
by active service, nor may one be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  Service connection for lymphadenopathy, including as due 
to exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

3.  Service connection for chloracne, including as due to 
exposure to Agent Orange, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2004). 

5.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notice and Assist

Prior to proceeding with an examination on the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that will be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant and governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  VCAA further provides that the assistance provided 
by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on the claim for VA benefits.  In Pelegrini, 
it was also observed that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) ask or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  It was also held in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) that VA must strictly 
comply with all relevant provisions of the VCAA.  

In this matter, VA has essentially complied with the purpose 
of the notice requirement of the VCAA, and there is no 
further available evidence that would substantiate the 
claims.  See 38 U.S.C.A. § 5103(b).  (Providing in essence 
that after advisement to the claimant under the VCAA of any 
information that was not previously provided, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.); 
PVA v. The Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The case was remanded by the Board for further development in 
March 2001.  Subsequently, the veteran was provided with a 
June 2001 communication from the RO informing him what 
evidence was needed from him with regard to his claims for 
irritable bowel syndrome, lymphadenopathy, and chloracne.  He 
was also provided with rating decisions in March 2002 and 
July 2003 and a comprehensive statement of the case in April 
2004.  These documents provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims and the evidence considered.  The Board finds that the 
veteran has been notified and made aware of evidence needed 
to substantiate his claims and the evidence through which he 
would obtain such evidence, and of the responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board notes that recently, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated:  (1) The any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; 
(2) that a reasonable person could be expected to understand 
from the notice provided what was needed; or (3) that a 
benefit could not possibly have been awarded as a matter of 
law.  

In this case, there is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence.  As such, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Mayfield, supra.  The Board believes that any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of the matter on 
the merits.  See ATD Corp. v. Lydall, 159 F3d 524, 549 (Fed. 
Cir. 1998); Miles v. Mississippi Queen, 753 F2d 1349, 1352 
(5th Cir. 1985).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claims.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claims, 
unless no reasonable possibility exists that further evidence 
would add in substantiating it.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In this case, the RO has obtained the 
veteran's service medical records and treatment records from 
both private and VA sources.  The veteran has been afforded 
VA medical examinations to determine the etiology of the 
conditions for which he has claimed service connection.  The 
Board therefore finds that VA's duty to assist him has been 
satisfied with regard to the claims.  

Since the veteran has been advised of the evidence necessary 
to substantiate his claims, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
underlying regulations.  The Board will therefore adjudicate 
the issues, since doing so poses no risk of prejudice to the 
veteran.  The Board notes that extensive development has been 
undertaken by the RO and the Board believes that additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of chronicity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

When adjudicating claims of entitlement to service connection 
due to alleged herbicide exposure, including Agent Orange, VA 
must consider both direct service connection under 38 C.F.R. 
§ 3.303 and presumptive service connection under 38 C.F.R. 
§ 3.307 for the disorders enumerated at 38 C.F.R. § 3.309(e) 
for herbicide exposure.  

Chloracne

The presumptive period for chloracne or other acneform 
disease consistent with chloracne (the only skin diseases for 
which there is a presumption of service connection) is one 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet. App. 164 (1999).  

The evidence of record confirms the veteran served in Vietnam 
during the Vietnam Era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  However, the 
evidence of record contains no diagnosis of chloracne (or 
other acneiform disease consistent with chloracne) at any 
time, let alone the one-year presumptive period following 
separation.  

Specifically, neither the service medical records nor the 
post service records have shown a diagnosis of chloracne.  

The application of 38 C.F.R. § 3.303 has as an explicit 
condition that the veteran must have a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because the 
veteran does not have a current disability, the claim of 
entitlement to service connection for chloracne is legally 
insufficient under 38 C.F.R. § 3.303 and is therefore denied.  
The Board notes that the claim based on herbicide exposure 
normally requires a discussion of the provisions of 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 and 3.313.  
However, given that this matter turns on the fact that the 
medical evidence of record is devoid of any evidence of the 
veteran having chloracne, such a discussion is not warranted.  

Gastrointestinal Disorder, Claimed as Irritable Bowel 
Syndrome

A review of the service medical records is without reference 
to complaints or abnormalities pertaining to any 
gastrointestinal disorder, to include irritable bowel 
syndrome.  

The post service medical evidence of record includes the 
report of a May 2002 VA examination of the intestines.  The 
claims file was reviewed by the examiner in connection with 
the examination.  History recorded for the examination 
revealed that the veteran had been evaluated several years 
previously at a VA facility and was reportedly told he had 
diverticular disease.  The veteran reported that he had had 
another colonoscopic procedure done about five years 
previously, but the report was not available.  The veteran 
was offered a repeat colonoscopic examination in view of the 
history of occult gastrointestinal bleeding and altered bowel 
habits, but refused invasive workup.  Accordingly, he had 
double contrast barium enema in March 2001.  This showed 
diverticulosis of the left colon.  He was offered another 
study, but refused.  He promised to return to the clinic in 
the event his symptoms got worse or if he experienced 
bleeding.  A high fiber diet, Metamucil, and antispasmodics 
were recommended.  The examiner noted that it appeared the 
veteran carried a diagnosis of diverticulosis as opposed to 
irritable bowel syndrome.  

Following examination, the examiner made a diagnosis of 
diverticulosis.  The examiner indicated at the present time 
the "only diagnosis" found was that of diverticulosis of the 
left colon.  The examiner opined that a review of the medical 
literature revealed no basis for a conclusion that there was 
any correlation between diverticulosis and stress.  There is 
no medical evidence of record relating the veteran's 
diverticulosis to his military service, or to his service-
connected disorders.  Additionally diverticulosis is not a 
disability for which service connection may be presumed based 
upon possible exposure to Agent Orange.  The record is silent 
for any medical evidence linking a gastrointestinal disorder, 
claimed as irritable bowel syndrome, first diagnosed many 
years after service, to the veteran's military service.  The 
record simply does not contain any evidence showing a 
continuity of symptomatology between the time of separation 
from service and the initial report of symptoms commonly 
associated with a chronic gastrointestinal disorder.  
Therefore, the claim with regard to this issue is denied. 

Lymphadenopathy

A review of the service medical records is without reference 
to the present of lymphadenopathy.  The post service medical 
records are likewise negative for any reference to 
lymphadenopathy until the late 1990's, a time many years 
following service discharge.  There is no medical evidence of 
record relating the lymphadenopathy to the veteran's active 
service or to his service-connected disabilities.  
Additionally, lymphadenopathy itself is not a disability for 
which service connected may be presumed based upon possible 
exposure to Agent Orange.  The Board notes that there is a 
complete lack of continuity of any symptomatology associated 
with lymphadenopathy for years following service.  While the 
veteran himself is competent to report symptoms, he is not, 
as a layperson, competent to report a medical diagnosis or 
supply an opinion as to the medical cause of any current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the persuasive evidence of record is 
against the claim of service connection for lymphadenopathy 
on any basis.  





Increased Ratings

In considering the severity of a disability, it is essential 
to trace the entire history of the disability so that the 
rating assigned accurately reflects the elements of the 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Board notes there is 
a legal distinction between a claim for an "initial" rating 
and an "increased" rating claim; an appeal from an initial 
assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged 
ratings" when warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability ratings are determined by the diagnostic codes in 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
located in 38 C.F.R. Part 4 (2004).  A schedular rating in 
itself is recognition that a veteran's industrial capacity is 
impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Hypertension

Under VA rating criteria, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2004).  

The schedular criteria under Diagnostic Code 7101 are as 
follows:  For a rating of 10 percent:  Diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 
160 or more; or, minimum evaluation for an individual with a 
history of diastolic pressure of 100 or more requires 
continuous medication for control.  

For a rating of 20 percent:  Diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  

For a rating of 40 percent:  Diastolic pressure predominantly 
120 or more.  

For a rating of 60 percent:  Diastolic predominantly 130 or 
more.  

Applying the rating criteria to the evidence on file, the 
Board finds that the veteran's condition has most closely 
approximated the criteria for a rating of 10 percent, the 
current rating, at all times before and after the grant of 
service connection.  

The evidence of record does not show that the veteran's 
hypertension exhibited a diastolic pressure reading that was 
predominantly 110 or more or systolic pressure predominantly 
200 or more during the appeal period.  Also, there is no 
showing that a staged rating is warranted, since there is no 
evidence that during any time since the effective date of 
service connection the veteran's blood pressure readings met 
or more closely approximated the criteria for a higher 
evaluation than the 10 percent rating which has been 
assigned.  

PTSD

With regard to the veteran's PTSD, a March 2002 rating 
decision increased the disability rating for the veteran's 
PTSD to 70 percent from 30 percent, effective May 17, 1999.  
A temporary total rating bases on hospitalization was 
effective from April 22, 2001.  The prehospital rating of 70 
percent was reestablished, effective June 1, 2001.  (The 
Board notes that entitlement to a total disability rating 
based on compensation purposes because of the severity of the 
veteran's service-connected disabilities has been granted, 
effective May 17, 1999, to April 22, 2001, and then again 
from June 1, 2001.)

Under the pertinent regulations, a 70 percent rating is 
warranted for PTSD when there is impairment reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  

The maximum schedular rating of 100 percent requires total 
occupational and social impairment due to such symptoms as 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 
32.

A score of 31 to 40 is appropriate when there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

After review of the record, the Board finds that a disability 
rating of 100 percent is warranted.  There is no question 
that the veteran is severely impaired by reason of the 
severity of his service-connected PTSD symptomatology.  The 
pertinent medical evidence of record includes a report from a 
VA psychologist dated in March 2001.  The veteran complained 
of major depression, irritability, rage, anxiety, and 
difficulty relating to others.  He underwent psychological 
testing and the scores were within the severely depressed 
range.  The clinical profile showed a great detail of 
emotional turmoil and had a schizoid lifestyle with repeated, 
acute psychotic episodes.  Additionally, he had problems with 
concentration and attention.  He was described as depressed, 
despondent, and feeling hopeless.  He had had repeated 
numerations of suicide and affect frequently appeared blunted 
and otherwise inappropriate.  He was withdrawn and described 
as socially isolated.  The assessment was that his PTSD 
impacted functioning in all areas of his life and resulted in 
limited ability to socialize and work and estrangement from 
his family.  

Hospitalization by VA from April to May 2001 revealed 
treatment and evaluation for a five-week PTSD program.  At 
the time of admission and discharge the GAF score was 
reported as 41.  It was noted that his symptoms were 
described as chronic and severe even after the admission.  
Complaints included isolation, sleep difficulties, guilt, 
intrusive thoughts, depression, irritability, emotional 
numbing, and poor concentration and memory.  Also, he had 
some panic-type symptoms and periods of hypervigilance when 
he was convinced he was in danger.  

Additional evidence includes a report of VA examination in 
June 2001.  The veteran again expressed multiple complaints.  
He reported his longest employment was with a shirt company.  
He said he stopped working there because of back problems in 
the mid-1990's.  He had not been employed since that time.  
Although he was divorced from his wife, they had gotten back 
together about three years previously.  He currently lived in 
a trailer on the same property where his ex-wife's home was.  
He spent his days sitting around the house occasionally 
watching television.  His wife did the housekeeping, and he 
sometimes helped with the yard work.  She indicated that he 
slept a great deal and did not go out to restaurants with 
her.  Additionally, he did not go into town.  He relied on 
her to do all the shopping.  He occasionally attended church, 
but did not engage in any other social activities.  

On examination he was described as somewhat apprehensive and 
hesitant.  Speech was clear, but hesitant.  Mood appeared 
somewhat constricted.  Affect was blunted.  He was oriented 
to place, person, and year, but not to month, day or date.  
He was given a diagnosis of PTSD and dysthymia.  His GAF 
score was given as 45 to 50.  

Further evaluation was accorded the veteran in January 2002.  
Based on neurocognitive testing, he was diagnosed with a 
cognitive disorder, not otherwise specified.  The testing 
yielded mixed results with the veteran having some 
performance, memory, comprehension, and verbal problems.  His 
delayed memory difficulty was suggestive of a relative 
strength in overall delayed memory.  The examiner stated that 
the overall test results were that the veteran seemed to have 
some signs of a mild neurocognitive disorder.  He indicated 
it was possible the veteran experienced some sort of vascular 
problem that had affected his memory and other scales 
involving computation and sequencing.  The examiner stated 
there did not appear to be a direct clear link between the 
problems associated with the veteran's PTSD and his 
complaints of impaired cognitive functioning.  The examiner 
also opined that the veteran had mild neurocognitive 
impairment, probably likely due to his systemic medical 
condition associated with his blood pressure and possible 
vascular accident, but the veteran still appeared to be 
competent and capable of managing his own affairs.  

The Board finds that the assignment of a 100 percent rating 
is the most appropriate given the evidence of record.  In 
reaching this decision, the Board has resolved all reasonable 
doubt in the veteran's favor and given him every benefit of 
the doubt.  His GAF scores reflect extensive social and 
industrial impairment.  


ORDER

Service connection for irritable bowel syndrome is denied.  

Service connection for lymphadenopathy is denied. 

Service connection for chloracne is denied.  

A disability rating of 100 percent for PTSD is granted, 
subject to the laws regarding the payment of monetary 
benefits.  

A disability rating in excess of 10 percent for hypertension 
is denied.  


REMAND

A remand by the Board confers on an appellant the right to 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that where the "remand 
orders of the Board...are not complied with, the Board itself 
errs in failing to ensure compliance."

A review of the record reveals that the issues of the 
veteran's entitlement to service connection for peripheral 
neuropathy and for porphyria cutanea tarda are still in 
active appeal status and have not been accorded proper VCAA 
notice as directed by the Board's remand in 2001 despite what 
was said in a September 15, 2003 letter to the veteran.  The 
veteran submitted a timely notice of disagreement to the July 
26, 1999 notification letter regarding service connection for 
peripheral neuropathy and cutanea tarda.  A statement of the 
case was issued on November 1, 1999, and a timely substantive 
appeal was received in early February 2000.  

VA should therefore comply with the requirements of the VCAA 
as set forth in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and readjudicate those issues based on a review of the 
pertinent evidence of record.

Then, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


